Guerry, J.
John Burdette had levied a distress warrant on the crops of Bishop Johnson, claiming rent for the year 1933. Johnson died a counter-affidavit. Upon the trial and after hearing the evidence, the court directed a verdict in favor of Johnson, and the plaintiff excepted.
The evidence showed, without dispute, that Hugh McCrary was the owner and in possession of the lands (for which plaintiff claims rent) in December, 1932, and that he rented certain portions thereof to Bishop Johnson for the year 1933. In April, 1933, McCrary sold these lands to C. F. Gaines, and in the contract of sale reserved to himself, for the year 1933, the rent of all the lands being used and occupied by Bishop Johnson, postponing to Gaines the use and occupancy of such lands during the year 1933. This contract was in writing and was introduced in evidence. Burdette became the purchaser of said lands from Gaines in 1933, while Johnson was occupying them as tenant of McCrary. Johnson paid the rent to McCrary as he contracted to do. Burdette obtained no better title or right to collect rent on said lands than that had by Gaines, his predecessor in title. Neither Gaines nor his successors in title could collect rent during the year 1933. The facts were undisputed, and the court did not err in directing a verdict in favor of the defendant.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.